DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 12/13/2019 was reviewed and the listed references were noted.

Drawings
The drawings are objected to, because Fig. 5 includes a flow chart with elements whose contents are missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

Status of Claims
Claims 1-12 are pending.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.   

Claim 12 recites “A computer program product having instructions executable …”.  Computer programs, per se, are not in one of the statutory categories of invention because a computer program is merely a set of instructions capable of being executed by a computer - the computer program itself is not a process. MPEP § 2106.  

A computer program product, at best, is a functional descriptive material per se.  Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material."  Both types of "descriptive material" are nonstatutory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759.  When functional descriptive material is recorded on some computer-readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized.  Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) )(discussing patentable weight of data structure limitations in the context of a statutory claim to a data structure stored on a computer readable medium that increases computer efficiency) and >In re Warmerdam, 33 F.3d *>1354, 

The rejection of claim 12 above may be overcome by amending the claim to, for example, add the phrase ", stored on a non-transitory medium," after "A computer program product" in this claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

Specifically, consider Claim 3, the limitation “… the object is fitted into the distance field by application of the method of least squares and/or a minimum zone fit and/or by fitting the target geometry as an inscribed and/or circumscribed figure” includes the term “and/or”.  Review of Applicant's specification does not reveal that before the effective filing date of the application, inventors were in possession of the above-recited limitations.  More specifically, in order for the steps separated by the term "and/or" to be enabled by the specification, the specification must include the following:
 i) a section/embodiment that discloses “… the object is fitted into the distance field by application of the method of least squares”; 
ii) a section/embodiment that discloses “the object is fitted into the distance field by application of the method of a minimum zone fit”;
iii) a section/embodiment that discloses “the object is fitted into the distance field by application of the method of fitting the target geometry as an inscribed or circumscribed figure”;
iv) a section/embodiment that discloses ““… the object is fitted into the distance field by application of the method of least squares and a minimum zone fit and by fitting the target geometry as an inscribed and circumscribed figure” in combination of all of the elements. 

Since Applicant’s specification does not include all sections or embodiments, the specification lacks enablement of the claimed limitation, or the limitation is not supported by the original specification.  Same analysis holds true with respect to other similar limitations recited in Claim 5 of the instant application, which includes the term 

If Applicant believes that its original specification include the above-described three (3) sections/embodiments for all limitations within claims separated by the term “and/or”, Applicant should provide the examiner with paragraph numbers and detail explanation as to where these steps have been disclosed in the specification.  
Allowable Subject Matter
Claims 1-12 are not rejected over prior arts.  Claims 1, 2, 4, and 6-11 are allowed.  Claims 3, 5 and 12 will be allowed once the above-referenced rejections under 35 U.S.C. 101 and 35 U.S.C. 112(a) are overcome.  The following is a statement of reasons for the indication of allowable subject matter: consider Claim 1, the closest prior art, Taguchi et al. (US 2015/0006126 - IDS), discloses “A computer-implemented method for determining a local deviation of a geometry of an object from a target geometry of the object from a digital representation of the object, wherein the object representation comprises a plurality of items of image information of the object, wherein an item of image information indicates a value of a measured variable for the object at a defined position of the object” (Taguchi, Fig. 1 and Abstract), “wherein the method comprises the following steps: 
ascertaining the object representation” (Taguchi, Paragraph [0005],
“ascertaining a distance field from the items of image information of the object representation, wherein the distance field comprises a plurality of distance values, wherein a distance value for a specific point of the distance field specifies the shortest spacing of the point to a closest material boundary surface of the geometry of the object” (Taguchi, Paragraphs [0006] and [00013]), 
“ascertaining the target geometry of the object” (Taguchi, Paragraph [0007], where it is disclosed that the distance field representation allows efficient refinement of hypothesized shape parameters).  However, Taguchi does not provide a motivation to teach the ordered combination of “registering the target geometry of the 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure: Mori et al. (US 2019/0184198) and Sosuke Yamao (US 2019/0310348).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571) 270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662